 



EXHIBIT 10.2

AMERICAN MANAGEMENT SYSTEMS, INCORPORATED
OUTSIDE DIRECTORS STOCK-FOR-FEES PLAN

(as approved by the shareholders on May 18, 1995)

ARTICLE I — PURPOSE OF THE PLAN

     The Outside Directors Stock-for-Fees Plan (the “Plan”) is intended to
provide a means by which individuals who serve as outside directors of American
Management Systems, Incorporated (the “Corporation”) may increase their
proprietary interest in the Corporation by electing to receive the annual
retainer and other fees earned in connection with service as a director in the
form of the Corporation’s $0.01 par value common stock (the “Common Stock”)
rather than in cash.

ARTICLE II — ELIGIBILITY

     Each member of the Board of Directors of the Corporation who is not and has
not been an officer or employee of the Corporation (“Outside Director”) shall be
eligible to participate in the Plan.

ARTICLE III — SHARES SUBJECT TO PLAN

     The number of shares authorized to be issued pursuant to the Plan is
150,000 */ shares of the Corporation’s Common Stock subject to adjustment as
provided herein. Those shares may consist, in whole or in part, of authorized
and unissued shares or shares previously acquired or to be acquired by the
Corporation and held in treasury. In the event of any stock dividend, stock
split or other event that is functionally equivalent to a stock split or stock
dividend, the number of remaining shares authorized for issuance under this Plan
shall be adjusted proportionately.

ARTICLE IV — ELECTION TO RECEIVE STOCK

     Each Outside Director shall be permitted to receive the remuneration
otherwise payable to the Outside Director as an annual retainer and for
attending meetings of the Board of Directors and meetings of the committees of
the Board of Directors (“Director’s Fees”) in the form of Common Stock rather
than cash in accordance with the following provisions:

     (a)  Election to Participate. Each Outside Director shall have the right to
elect to receive Director’s Fees in the form of Common Stock rather than cash by
tendering an irrevocable written election to the Secretary of the Corporation
pursuant to which all Director’s Fees otherwise payable to the Outside Director
shall be paid in the form of Common Stock as provided in (b) below. Each Outside
Director may elect to have one-half or all of the Director’s Fees paid in the
form of Common Stock. Such election shall become effective six (6) months after
its delivery to the Secretary of the Corporation by the Outside Director. Such
election shall remain in effect until the earlier of (i) the date six (6) months
after such Outside Director shall have delivered to the Secretary of the
Corporation irrevocable written notice that his or her participation shall cease
as of the date six months following delivery of the notice, or (ii) the date on
which such Outside Director terminates as a member of the Board of Directors by
reason of resignation, non-reelection, death, or disability. Any Outside
Director who having terminated participation in the Plan or having failed to
elect to participate in the Plan may elect to participate in the Plan as of the
date six (6) months following delivery of irrevocable written notice of such
election to the Secretary of the



--------------------------------------------------------------------------------



*/   As adjusted to reflect a 3-for-2 split of the Common Stock effective
January 5, 1996.

 



--------------------------------------------------------------------------------



 



Corporation. An Outside Director who does not elect to have Director’s Fees paid
in Common Stock shall receive his or her remuneration in cash at such times that
such remuneration is otherwise due.

     (b)  Issuance of Shares. If an Outside Director elects to receive payment
of Director’s Fees in the form of Common Stock, such Common Stock shall be
issued as soon as practicable after the annual meeting of shareholders or
meeting of the Board of Directors or committee of the Board of Directors to
which such remuneration relates. The number of shares of Common Stock to be
issued to such Outside Director shall be determined by dividing:



  (i)   the remuneration otherwise payable to the Outside Director, by     (ii)
  the closing price of the Corporation’s Common Stock on the determination date
(or, if the Corporation’s Common Stock is not traded on such date, on the
trading day immediately preceding the date of the determination date), rounding
up or down any fractional share to the nearest whole share.

     The determination date shall be the date of the relevant meeting of the
Board of Directors for which fees are payable.

     (c)  Restrictions on Shares. Shares of Common Stock issued under this Plan
shall be free of any restrictions except for restrictions applicable under the
Securities Exchange Act of 1934, as amended.

ARTICLE V — AMENDMENT AND TERMINATION

     The Board of Directors of the Corporation may amend, modify, alter or
terminate the Plan; provided, however, that without the approval of the
shareholders of the Corporation:

     (a)  the number of Shares which may be reserved for issuance under the Plan
may not be increased except as provided in Article III hereof;

     (b)  the class of individuals who are eligible to participate in the Plan
shall not be modified; and

     (c)  the benefits accruing to Outside Directors under the Plan shall not be
increased materially;

     provided, further, that the Plan may not be amended, modified, or altered
more than once in any six (6) month period.

ARTICLE VI — MISCELLANEOUS

     (a)  This Plan shall be administered by the Compensation Committee of the
Board of Directors.

     (b)  The Plan shall be construed in accordance with and governed by the
laws of the State of Delaware.

     (c)  This Plan shall become effective on the date on which it is approved
by the shareholders of the Corporation.

 